Citation Nr: 0730463	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
loss of vision, right eye.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection and assigned an 
initial rating of 30 percent.


FINDING OF FACT

The veteran is blind in his right eye, and corrected vision 
in the left eye is 20/40 or better.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
vision loss of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.7, 
4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Code 6070 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he is entitled to an initial rating in 
excess of 30 percent for his service-connected right eye 
disability since his vision in his nonservice-connected left 
eye is not 20/20.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In June 2002, shortly after filing his claim for service 
connection for loss of vision in the right eye, the veteran 
was advised as to what evidence VA was responsible for 
obtaining and what evidence the veteran should submit.  He 
was also informed as to the type of evidence which would 
support his claim.  The veteran was advised that he should 
send in evidence and that it is his responsibility to support 
his claim with appropriate evidence.  The letter, in essence, 
advised him to submit any evidence he might have in his 
possession or identify any evidence that might support his 
claim, although it did not specifically set forth that advice 
in those words.  The veteran clearly understood he could 
submit evidence on his own behalf, as he submitted private 
medical evidence.  The June 2002 letter advised the veteran 
of each notice element required by 38 C.F.R. § 3.159(b)(1).  
See 38 U.S.C.A. § 5103(a).

The June 2002 letter did not provide the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  As the veteran has already been granted 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Complete notice was provided prior to the final adjudication 
of the claim in the June 2005 supplemental statement of the 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice provided met both the law and the spirit of VCAA.  The 
timing of these notices did not affect the essential fairness 
of the adjudication or prejudice the veteran, since the 
veteran demonstrated actual knowledge by submitting private 
medical records.  See Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  As the claim for a higher initial 
rating a right eye disability is downstream from the claim 
for service connection for bilateral hearing loss, further 
VCAA notice is not required.  See Id.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
are obtained and associated with the claims file.  The 
veteran was afforded a VA examination.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for an Initial Evaluation in Excess of 30 Percent

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right eye disability is currently evaluated as 
30 percent disabling under Diagnostic Code (DC) 6070, which 
contemplates blindness in one eye, having only light 
perception, with corrected vision in the other eye at 20/40.  
38 C.F.R. §§ 4.79, 4.84a.  On VA examination in August 2003, 
the veteran was found to have 100 percent vision loss in the 
right eye.  He is therefore determined to meet the statutory 
criteria for blindness in one eye.  Notes to the regulation 
specify that the veteran is also entitled to special monthly 
compensation (SMC) and the RO awarded the veteran SMC for the 
right eye in a May 2004 rating decision.

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better) unless there is blindness in 
the nonservice-connected eye.  38 U.S.C.A. § 1160(a)(1) (West 
2002 & Supp 2006); 38 C.F.R.§ 3.383 (2007); Villano v. Brown, 
10 Vet. App. 248, 250 (1997).  The veteran is not blind in 
his nonservice-connected left eye (visual acuity with 
correction varied between 20/20 to 20/40 between September 
1998 and March 2005).

Where the service-connected eye is blind and the nonservice-
connected eye is normal, no more than a 30 percent disability 
rating is warranted.  38 C.F.R. § 4.84a, DC 6070; Table V.  
Here, the veteran is not service-connected for his left eye, 
and the corrected visual acuity in that eye is better than 
20/50.

The veteran would also be entitled to a rating in excess of 
30 percent if there was enucleation of the service-connected 
eye or a serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  
There was no evidence of enucleation during VA examination or 
during any private examination.  Additionally, only loss of 
vision is before the Board; the RO has not recognized any 
cosmetic defect of the right eye as entitled to compensation.

The Board has considered the applicability of other 
diagnostic codes, but finds that an evaluation higher than 30 
percent is not warranted under any diagnostic code.  As the 
veteran clearly retains both eyes, the provisions of DC 6066, 
which pertain to anatomical loss of one eye, are not 
applicable.  38 C.F.R. § 4.84a, DC 6066.  Neither is an 
evaluation in excess of 30 percent warranted under DC 6080, 
which pertains to impairment of field of vision, as DC 6080 
provides for a maximum 30 percent rating.  38 C.F.R. § 4.84a, 
DC 6080.  Finally, there is no evidence of diplopia, such 
that the provisions of that diagnostic code are also 
inapplicable.  38 C.F.R. § 4.84a, DC 6090.

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, a higher rating is not warranted since there is no 
award of service connection for any disorder of the left eye.  
The preponderance of the evidence is against the veteran's 
claim for a higher initial rating. Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 30 percent cannot be granted.


ORDER

The claim for an initial rating in excess of 30 percent for 
service-connected loss of vision, right eye, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


